The opinion of the court was delivered by
Dixon, J.
We think this demurrer is well taken. The plaintiff is certainly not named in the bond as obligee. The obligation is expressly incurred to the township committee of the township of Woodbridge and their successors in office, terms -which clearly point away from the plaintiff and designate a different body well known in our legislation. If, therefore, the nominal obligee were a private person, the case would fall under the settled rule that the legal parties to contracts under seal are those who are named as such in the sealed instruments. Dayton v. Warne, 14 Vroom 659.
But this rule does not extend without qualification to contracts with public officers. In such cases there arises a presumption, wherever the contract is within the limits of the officer’s power and duty, that he is acting in an official capacity, and that the engagement is meant to be with the public only, unless a contrary intention is plainly indicated by the terms and circumstances of the transaction. 2 Kent's Com. 632; 1 Am. Lead. Cas. (note to Elwell v. Shaw) *609.
The present bond was evidently not made with individuals in their private capacity, but was designed to be for the public benefit, and it is therefore permissible for the plaintiff to insist, notwithstanding the form of the bond, that it is the body through which that public benefit should be secured. Whether it is or not depends upon the intention of the legislature. Borough of Chambersburg v. Manko, 10 Vroom 496. The validity of the claim cannot be more readily tested than by recourse to the statute under which the bond purports to have been given.
On looking at this act, it becomes quite evident that the legis*392lature did not design to confer upon the plaintiff any power in the premises. The object of the statute was to delegate a new power, that of dictating to some extent the terms on which and the time for which certain private persons might, for their own ends, interfere with a public road, and of ultimately compelling the restoration of the road to its original condition at the expense of those so interfering with it. This function did not previously belong to the plaintiff, nor is the plaintiff mentioned in the statute in question. That statute expressly and directly confers the whole power upon the township committee. In exerting this power, therefore, the committee does not act on behalf of the plaintiff or for its benefit, but in pursuance of authority derived immediately from the state, and by virtue of that authority may itself employ all the means necessary to the exercise of its functions. The plaintiff, having no concern with the duties devolved on the committee, has no interest in the bond which the committee took in aid of its performance of those duties, and hence cannot maintain this suit.
The action should be brought by the township committee. "Whether the statute under which the bond was exacted constitutes the committee a quasi corporation, so that it may sue in a corporate name, (Inhabitants of Fourth School District v. Wood, 13 Mass. 193,) or the persons composing the committee must be named as plaintiffs with the addition of their official designation as a body (Supervisor of Galway v. Stimson, 4 Hill 136; Commissioners of Highways v. Peck, 5 Hill 215,) is a question not before us.
Let the defendants have judgment on the demurrer.